DETAILED ACTION
This communication is responsive to the application filed on 10/31/2021.  Claims 1-28 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner suggests amending the title with details of renaming of a destination logical register for move instructions as to amend the title with details of the claimed invention.


Claim Objections
3.	Claims 5 and 14-28 are objected to because of the following informalities:  
In regards to line 4 of claim 5 amend the limitation stating “the assignment operation” to “the first assignment operation” as to use consistent language as in line 6 of claim 1 as to correct a minor antecedent basis issue that does not rise to a level of indefiniteness as defined in 35 USC 112(b) but should be amended as to improve claim readability.
In regards to line 6 of claim 14 amend the limitation stating “the current instruction” to “a current instruction” as there is no prior recitation of “a current instruction”; therefore, the amendment should be made as to correct a minor antecedent basis issue that does not rise to a level of indefiniteness as defined in 35 USC 112(b) but should be amended as to improve claim readability. (note:  that this correction would correct the minor antecedent issue with regards to subsequent recitations of “the current instruction”)
In regards to line 9 of claim 14 amend the limitation stating “the first physical register” to “a first physical register” as there is no prior recitation of “a first physical register”; therefore, the amendment should be made as to correct a minor antecedent basis issue that does not rise to a level of indefiniteness as defined in 35 USC 112(b) but should be amended as to improve claim readability.
In regards to line 3 of claim 15 the limitation stating “when a current instruction of the instruction sequence comprises…” The examiner notes that this is a contingent limitation in a method claim.  Therefore, in order to avoid a potential contingent limitation interpretation, the examiner recommends the applicant positively recite “in response to a current instruction of the instruction sequence comprising…” (See MPEP 2111.04)
Claims 17-23 and 26-27 each include contingent limitations as claim 15 above (i.e. limitations stating “when”). The examiner notes that each of the claims are therefore objected to for similar reasons as claim 15 above and suggest amending the limitations be amended to positively recite the limitations using languages such as “in response to”.
In regards to line 6 of claim 15 amend the limitation stating “the plurality of physical registers” to “a plurality of physical registers” as there is no prior recitation of “a plurality of physical registers”; therefore, the amendment should be made as to correct a minor antecedent basis issue that does not rise to a level of indefiniteness as defined in 35 USC 112(b) but should be amended as to improve claim readability.
In regards to line 3 of claim 28 amend the limitation stating “the current instruction” to “a current instruction” as there is no prior recitation of “a current instruction”; therefore, the amendment should be made as to correct a minor antecedent basis issue that does not rise to a level of indefiniteness as defined in 35 USC 112(b) but should be amended as to improve claim readability. 
In regards to line 5 of claim 28 the limitation stating “when the current instruction comprises…” The examiner notes that this is a contingent limitation in a method claim.  Therefore, in order to avoid a potential contingent limitation interpretation, the examiner recommends the applicant positively recite “in response to the current instruction comprising…” (See MPEP 2111.04)
In regards to lines 6-7 of claim 28 amend the limitation stating “the first physical register” to “a first physical register” as there is no prior recitation of “a first physical register”; therefore, the amendment should be made as to correct a minor antecedent basis issue that does not rise to a level of indefiniteness as defined in 35 USC 112(b) but should be amended as to improve claim readability.
Claims 16-27 are dependent upon one or more claims above and further objected to for including the deficiencies of one or more claims above.
Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fast move checking module configured to determine” and “a physical register assignment module assigns” in claims 2-3, respectively.  The fast move checking module is interpreted as element 340 of Fig. 3 which is made of combinational circuitry as disclosed in paragraph [0021].  From the disclosure the “physical register assignment module” is shown in Fig. 3 as a black box (element 330) and a specific structure does not appear to be disclosed in the specification for the limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 3 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as claim 3 invokes 35 U.S.C. 112(f) but the written description fails to disclose each corresponding structure, material, or acts for the claimed functions. See claim construction above. 
In regards to claim 13, the limitation stating “the reorder buffer circuit provides the third mapping among the current instruction, the first physical register and the clear bit flag to the reservation station circuit” fails to comply with the written description requirement because the original disclosure does not properly describe the reorder buffer circuit providing information to a reservation station circuit in sufficient detail such that one skilled in the art can reasonably conclude that the invention had possession of the claimed invention.
Specifically, while paragraph [0048] of the original disclosure appears to teach a renaming circuit providing the third mapping among the current instruction, the first physical register and the clear bit flag to the reservation station circuit”, the original disclosure does not appear to provide support for the reorder buffer circuit providing the third mapping among the current instruction, the first physical register and the clear bit flag to the reservation station circuit.  Rather the original disclosure of paragraph [0048] and Fig. 1 illustrates a renaming circuit (element 120) sending data to a reservation station (element 150), and a reorder buffer connected to the renaming circuitry (element 120) in order to send data to the renaming circuit.  Therefore, the specification provides support for the renaming circuit providing the third mapping among the current instruction, the first physical register and the clear bit flag to the reservation station circuit and not the reorder buffer circuit (element 140) providing the third mapping among the current instruction, the first physical register and the clear bit flag to the reservation station circuit.
The examiner suggests the applicant amend the claim to indicate that the renaming circuit is providing the claimed information as discussed in paragraph [0048] of the disclosure.

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 invokes 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions.  As the specification does not provide adequate disclosure, the claim boundaries are not known, thus rending the claim indefinite.  See Claim construction above.  For the purposes of prior art examination, Examiner is interpreting as logic in the processor for performing the function.
Applicant may: (a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or (b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either: (a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
	(b) Stating on the record what the corresponding structure, material, or acts, 	which are implicitly or inherently set forth in the written description of the 	specification, perform the claimed function. For more information, see 37 CFR 	1.75(d) and MPEP §§ 608.01(o) and 2181.
In regards to claim 6, the limitation stating “wherein when the current instruction comprises the move instruction, the reservation station circuit does not execute the current instruction” lacks clarity.  The limitation lacks clarity in light of the specification, wherein paragraph [0030] of the specification states “When the check result Fastmov is logic 1, i.e., the current instruction is a move instruction, the reservation station circuit 150 ignores (skip, or does not receive) the current (move) instruction, because the execution result ( of the move operation) has been stored in the physical register identical to that assigned to the source logical register ( of the move operation), so that the execution circuit 160 do not have to execute the (move) current instruction.”  Therefore, based upon the specification the reservation station ignores, skips, or does not receive the current move instruction so that the execution circuit does not execute the instruction.  It is therefore unclear what is meant in the claim by stating “the reservation station” does not execute the instruction because the reservation station is does not execute instructions.  For purposes of examination the examiner will interpret the limitation as discussed in paragraph [0030] to mean that the reservation station skips the current move instruction such that the execution circuit does not execute the instruction.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1-4, 6, 8, 15-18, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abernathy, PGPUB No. 2017/0185410.

	In regards to claim 1, Abernathy teaches “A processor” (See Fig. 1 and [0050, 0064 and 0106]:  wherein a data processing apparatus (i.e. processor) is disclosed) “a plurality of physical registers” ([0066] wherein a plurality of physical registers (element 20) are disclosed) “and a renaming circuit, coupled to the plurality of physical registers and configured to receive an instruction sequence, 
 (See Fig. 1 and [0066-0067, 0073 and 0077]:  wherein rename circuitry (combination of elements 8 and 34) is indirectly coupled to the plurality of registers (element 20)) and is configured to receive an instruction sequence (See instruction sequence of Fig. 2A for example)) “wherein, when a current instruction of the instruction sequence comprises a move instruction the renaming circuit performs a first assignment operation to assign a first physical register, which is assigned to a source logical register of the current instruction previously, to a destination logical register of the current instruction” ([0073 and 0082]:  wherein a current instruction in the sequence is a move instruction the rename circuitry assigns a first physical register, which is already (previously) assigned to a source logical register of the move instruction, to a destination logical register of the move instruction (also see Figs. 2A and 5 for further clarity)) “wherein the first physical register is one of the plurality of physical registers.” ([0073 and 0082]:  wherein the first physical register is one of a plurality of physical registers (element 20) (also see Fig. 1))

	Claim 15 is similarly rejected on the same basis as claim 1 above as claim 15 is the method claim corresponding to the processor of claim 1. (Note:  claim 15 uses a broader limitation stating “which is assigned to a source logical register of the current instruction” opposed to “which is assigned to a source logical register of the current instruction previously” as claimed in claim 1. However, the same citations of Abernathy would teach the limitation of claim 15 as well as the limitation is broader than the limitation of claim 1)

	In regards to claim 2, Abernathy teaches “The processor of claim 1” (see rejection of claim 2 above) “wherein the renaming circuit comprises: a fast move checking module, configured to determine whether the current instruction comprises the move instruction.” ([0047, 0057 and 0082]:  wherein rename circuitry (element 8) is configured to determine whether a current instruction encountered is a move instruction.  wherein the rename circuitry determines if a current instruction is a move and therefore some circuitry within that circuit makes the determination and that particular circuit of the overall rename circuitry would be considered the fast move checking module)

	Claim 16 is similarly rejected on the same basis as claim 2 above as claim 16 is the method claim corresponding to the processor of claim 2.

	In regards to claim 3, Abernathy teaches “The processor of claim 1” (see rejection of claim 1 above) “wherein the renaming circuit further comprises: a physical register assignment module” ([0066 and 0077]:  wherein rename circuitry (element 8) assigns physical registers to logical registers and therefore rename circuitry includes circuitry that performs physical register assignments and therefore includes a physical register assignment module) “wherein when the current instruction does not comprise a move instruction, the physical register assignment module assigns a second physical register to the destination logical register of the current instruction, wherein the second physical register is one of the plurality of physical registers.” ([0066 and 0082]:  wherein when the current instruction is not a move instruction conventional renaming techniques are used which would use circuitry of the rename circuit (element 8) to assign a second physical register to the destination logical register of the instruction, wherein the second physical register is one of the plurality of registers (element 20)) 

	Claim 17 is similarly rejected on the same basis as claim 3 above as claim 17 is the method claim corresponding to the processor of claim 3.

	In regards to claim 4, Abernathy teaches “The processor of claim 1” (see rejection of claim 1 above) “wherein the renaming circuit further comprises: a renaming table” (See Fig. 1 and [0066 and 0072-0073]:  wherein rename circuitry (combination of elements 8 and 34) includes a rename table (element 34))
 “wherein when the current instruction does not comprise the move instruction, the renaming circuit records a first mapping between the source logical register of the current instruction and the first physical register, in the renaming table” ([0066, 0072-0073 and 0082]:  wherein when the instruction is not a move instruction conventional renaming techniques are used.  Therefore, the rename circuitry would record a first mapping in the rename table (element 34) mapping the source logical register to a first physical register) “wherein when the current instruction comprises the move instruction, the renaming circuit records a second mapping between the destination logical register of the current instruction and the first physical register, in the renaming table according to the first mapping.” ([0073 and 0082]:  wherein when the current instruction is the move instruction the rename circuit records a second mapping between the destination logical register and the first physical register in the rename table (See Fig. 2A))

	Claim 18 is similarly rejected on the same basis as claim 4 above as claim 18 is the method claim corresponding to the processor of claim 4.

	In regards to claim 6, Abernathy teaches “The processor of claim 1” (see rejection of claim 1 above) “further comprising: a reservation station circuit, coupled to the renaming circuit” ([0067 and Fig. 1]:  wherein a reservation station circuit (combination of elements 9 and 10) are coupled to rename circuitry (element 8)) “wherein when the current instruction comprises the move instruction, the reservation station circuit does not execute the current instruction.” ([0073 and 0082]:  wherein when the instruction is a move instruction the reservation station circuit (elements 9 and 10) does not process or send the move instruction to execution circuitry because the move instruction does not enter any further pipeline stages/circuits after the rename stage (including rename circuitry) (i.e. the instruction is not executed by issuing it to issue queue and execution circuitry and is executed using rename circuitry))

	Claim 20 is similarly rejected on the same basis as claim 6 above as claim 20 is the method claim corresponding to the processor of claim 6.

	In regards to claim 8, Abernathy teaches “The processor of claim 1” (see rejection of claim 1 above) “wherein the instruction sequence further comprises a previous instruction” (See Fig. 2A and [0073]:  wherein the instruction sequence includes a load instruction (ld)) “when the source logical register of the current instruction is the destination logical register of the previous instruction” (See Fig. 2A and [0073]: wherein the source logical register (R5) of the move instruction is the destination logical register of the load instruction) “the renaming circuit assigns the first physical register, which is assigned to the destination logical register of the previous instruction, to the source logical register of the current instruction.” (See Fig. 2A and [0073]:  wherein renaming circuitry (element 8) assigns physical register (P71), which is assigned to the destination logical register (R5) of the load instruction, to the source logical register of the current move instruction (i.e. assigns P71 to logical register (R5))

	Claim 22 is similarly rejected on the same basis as claim 8 above as claim 22 is the method claim corresponding to the processor of claim 8.

13.	Claim(s) 14 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jourdan, USPAT No. 6,594,754

	In regards to claim 14, Jourdan teaches “A processor” (See Fig. 2:  wherein a microprocessor (element 200) is disclosed) “comprising: a plurality of physical registers” (See Fig. 2:  wherein a physical register file (element 212) comprising a plurality of registers is disclosed) “and a renaming circuit, coupled to the plurality of physical registers, and configured to receive an instruction sequence” (Column 3, lines 7-67:   wherein a renamer (element 208) is coupled to the physical registers (element 212) and is configured to receive an instruction sequence (instructions in original program order) (See Fig. 2 and Table 1 of disclosure)) “wherein the renaming circuit determines whether a source operand and a destination operand of the current instruction are both logical registers” (Column 4, lines 60-67, Column 5, lines 1-32 and Column 7, lines 49-53:  wherein the renamer (element 208) executes move instructions in a rename stage by determining whether an instruction is a register-to-register move instruction which comprises a source and destination operand that are both logical registers (See Fig. 3 for further clarity)) “and when the current instruction comprises the move instruction and the source operand and the destination operand of the current instruction are both logical registers, the renaming circuit assigns the first physical register, which is assigned to the source logical register of the current instruction, to the destination logical register of the current instruction.” (Column 4, lines 60-67, Column 5, lines 1-32 and Column 7, lines 49-53:  wherein the current instruction is the register-to-register move instruction and the source and destination operands are both logical registers the renamer (element 208) assigns the physical register, that is assigned to the source logical register of the register-to-register move instruction, to the destination logical register of the register-to-register move instruction (See Fig. 3, element 314 for further clarity))

	Claim 28 is similarly rejected on the same basis as claim 14 above as claim 28 is the method claim corresponding to the processor of claim 14. (Note:  claim 14 uses a broader limitation stating “which is assigned to the source logical register of the current instruction” opposed to “which is assigned to the source logical register of the current instruction previously” as claimed in claim 28. However, the same citations of Jourdan would teach the limitation of claim 28 as well because Column 5, lines 1-5 and Column 7, lines 33-52 indicate that the destination logical register is then mapped to a physical register that is already mapped (i.e. previously assigned) to the source logical register of the register-to-register move instruction.  Therefore, Jourdan teaches all limitations of both claims 14 and 28)

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abernathy, and further in view of Vasekin, PGPUB No. 2017/0132010.

	In regards to claim 5, Abernathy teaches “The processor of claim 1” (see rejection of claim 1 above) “the renaming circuit” (See Fig. 1 and [0077]:  wherein rename circuitry (element 8) is disclosed) “wherein when the current instruction comprises the move instruction” ([0082]:  wherein the current instruction is a move instruction) “the assignment operation is executed.” (See Fig. 2A and [0082]:  wherein the assignment operation to assign the destination logical register to a first physical register assigned to the source logical register of the current instruction is disclosed)
	Abernathy does not teach “a reorder buffer circuit, coupled to the renaming circuit” nor “the reorder buffer circuit sets a completion flag after the assignment operation is executed.”  Abernathy teaches an out-of-order processor using a rename circuit that is used to execute move instructions such that the move instruction is complete after the renaming assignment operation.  However, Abernathy does not disclose a reorder buffer used to set a completion flag after the instructions complete.
	Vasekin discloses a reorder buffer circuit, coupled to a rename circuit (See Fig. 1:  wherein reorder buffer (element 32) is coupled to rename circuit (element 30)) the reorder buffer circuit sets a completion flag upon instruction completion ([0018 and See Fig.3]:  wherein reorder buffer circuit (element 32) sets a completion flag upon instruction completion).  The combination would have a rename circuit that executes and completes a move instruction as in Abernathy which is coupled to reorder buffer circuitry to set a completion flag upon completion of the instruction as taught in Vasekin.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the out-of-order processor that uses a rename circuit to execute and completes move instructions in Abernathy to be coupled to a reorder buffer circuit to set a completion flag upon instruction completion as taught in Vasekin.  It would have been obvious to one of ordinary skill in the art because using a reorder buffer in an out-of-order processor can be used to efficiently retire instructions in program order (Vasekin [0017]).

	Claim 19 is similarly rejected on the same basis as claim 5 above as claim 19 is the method claim corresponding to the processor of claim 5.

16.	Claim(s) 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abernathy, King, PGPUB No. 2014/0129804 and further in view of Swanson, PGPUB No. 2019/0190536.

	In regards to claim 7, Abernathy teaches “The processor of claim 1” (see rejection of claim 7 above) “when the current instruction comprises the move instruction” ([0082]:  wherein it is determined that the current instruction is not a move instruction).
	Abernathy does not teach “wherein all bits of the first physical register are divided into a plurality of higher-order bits and a plurality of lower-order bits, the renaming circuit determines a first total bit number of the source logical register of the current instruction, a second total bit number of the destination logical register of the current instruction, and a third total bit number of data bits of the first physical register” nor “and the first total bit number or the second total bit number is less than the third total bit number, the renaming circuit notifies an execution circuit to clear the plurality of higher-order bits.”  Abernathy teaches renaming circuitry to map logical registers to physical registers.  However, Abernathy does not discuss the bit sizes of the logical and physical registers.
	King discloses wherein all bits of the first physical register are divided into a plurality of higher-order bits and a plurality of lower-order bits, the renaming circuit determines a first total bit number of the source logical register of the current instruction, a second total bit number of the destination logical register of the current instruction, and a third total bit number of data bits of the first physical register ([0021 and 0031-0033]:  wherein it is determined that a MMX instruction set is to be executed by decoder 64-bit architectural registers (element 205) are used for such instructions and are mapped to 128-bit physical registers.  Wherein all bits of a 128-bit physical register can be viewed as a plurality of 64-bit high order bits and a plurality of 64-bit low order bits.  Wherein rename logic (element 310) determines MMX instructions are being processed it identifies a source logical register comprising 64-bits, a destination logical register comprising 64-bits and a physical register comprising 128-bits.  Therefore, by identifying the necessary logical and physical registers for the MMX instruction the rename logic identifies the total number of bits of each register (also see Fig. 2)) and the first total bit number or the second total bit number is less than the third total bit number, only a portion of the plurality of bits of the physical register are used ([0021 and 0031-0033]: wherein when MMX instructions which use 64-bit architectural registers are mapped to 128-bit physical registers only a subset of the 128-bits of the physical register are used (i.e. only 64-bits are used because that is all that would be needed based on mapping))  The combination would have renaming of Abernathy that could map architectural registers comprising less bits than a number of bits of physical registers which they are mapped to as taught in the renaming of King.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rename circuit of Abernathy to map architectural registers to physical registers using architectural and physical registers which are of different bit sizes as taught in King.  It would have been obvious to one of ordinary skill in the art because it be the simple substitution of one known element (renaming circuitry which maps architectural registers to physical registers, wherein each of the architectural and physical registers includes a same number of bits as in Abernathy) for another (renaming circuitry which maps architectural registers to physical registers, wherein each of the architectural and physical registers includes a different number of bits) for the benefit of added flexibility as well as allowing a processor to support numerous ISA register formats to maintain backward compatibility (King [0021]) (MPEP 2143, Example B).
	The overall combination of Abernathy and King does not teach “the renaming circuit notifies an execution circuit to clear the plurality of higher-order bits.”  King discloses that when architectural registers comprise less bits than a number of bits of physical registers, that they are respectively mapped to during register renaming, only a subset of the bits of the respective physical registers are used.  However, King does not explicitly disclose clearing the plurality of high-order bits of the physical register in order to use only a subset of the physical register bits.
	Swanson discloses renaming circuit notifies an execution circuit to clear the plurality of higher-order bits ([0016-0017]:  wherein rename module uses a z-bit to indicate that high order bits of a physical registers are to be cleared (i.e. treated as zero values)).  The combination would have renaming module of King that indicates only a portion of physical register bits are to be used based on size of architectural register, that notifies an execution circuit to clear the high-order bits of a physical register that are unused as taught in Swanson.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Abernathy and King that only uses a subset of bits of a physical register when a number of bits of a logical register are less than a number of bits of a physical register, to use an execution circuit to clear a plurality of high-order bits of a physical register that are unused as taught in Swanson.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (clearing high-order bits of a physical register which are unused as taught in Swanson) to a known device (device of Abernathy and King which only use a subset of bits of a physical register) ready for improvement to yield predictable results (allowing an execution circuit to clear unused high-order bits of a physical register when only a subset of bits of a physical register are needed based on size of an architectural register) (MPEP 2143, Example D).

	Claim 21 is similarly rejected on the same basis as claim 7 above as claim 21 is the method claim corresponding to the processor of claim 7.

17.	Claim(s) 9-12 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abernathy, and further in view of Swanson, PGPUB No. 2019/0190536.

            In regards to claim 9, Abernathy teaches “The processor of claim 1” (see rejection of claim 1 above) “wherein when the current instruction does not comprise the move instruction, the renaming circuit reads a renaming table module to obtain a mapping between the source logical register of the current instruction” ([0066-0067 and 0082]:  wherein when the current instruction is not a move instruction the instruction uses conventional renaming techniques.  Conventional techniques would use rename circuit (element 8) obtain a mapping between the source logical register of the current instruction, from rename table (element 34), as to dispatch the instruction with renamed operands further down the pipeline (See Fig. 1)) “and provides a third mapping among the current instruction, the first physical register to a reservation station circuit of the processor.” ([0066-0067 and 0082]: wherein the rename circuit (element 8) would provide a third mapping which maps the destination logical register to a physical register and a mapping that includes the first physical register mapped to a source logical register to reservation station (combination of elements 9 and 10) of the processor (See Fig. 1))
	Abernathy does not teach “renaming circuit reads a clear bit flag of the first physical register and provides the clear bit flag to a reservation station circuit of a processor”.  Abernathy does disclose using renaming circuitry to rename instructions other than move instructions using conventional techniques that would use a rename table to store mappings of source and destination logical registers and passing those mappings to a reservation station circuit.  However, Abernathy does not disclose rename circuitry reading a clear bit flag of a first physical register nor providing that clear bit flag to a reservation station.
	Swanson discloses a renaming circuit reading a clear bit flag of a physical register and provides the clear bit flag to a dispatch circuit of a processor ([0011 and 0015-0017]:  wherein a rename circuit (element 104) reads a clear bit flag (element 112) of a physical register and provides the clear bit flag to a dispatch stage circuit (not shown) in order to send the bit to the execution unit (element 102))  The combination would have a rename circuit as in Abernathy which reads a clear bit flag from a physical register and provides the flag to a dispatch circuit of a processor as taught in Swanson.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the physical registers of the processor of Abernathy to include clear bit flags that are provided down a processor pipeline using a rename circuit as taught in Swanson.  It would have been obvious to one of ordinary skill in the art because the clear bit flag allows operations to be performed on different operand sizes, while conserving processor resources (Swanson [0015 and 0023-0026]); as well as increasing flexibility in operations performed in a processor (i.e. performing variable sized operations).

	Claim 23 is similarly rejected on the same basis as claim 9 above as claim 23 is the method claim corresponding to the processor of claim 9.

	In regards to claim 10, the overall combination of Abernathy and Swanson teaches “The processor of claim 9” (see rejection of claim 9 above) “wherein the renaming circuit performs an assignment operation to assign a second physical register to the destination logical register of the current instruction, wherein the second physical register is one of the plurality of physical registers. (Abernathy [0066 and 0082]:  wherein when the current instruction is not a move instruction conventional renaming techniques are used which would use circuitry of the rename circuit (element 8) to assign a second physical register to the destination logical register of the instruction, wherein the second physical register is one of the plurality of registers (element 20)) 

	Claim 24 is similarly rejected on the same basis as claim 10 above as claim 24 is the method claim corresponding to the processor of claim 10.

	In regards to claim 11, the overall combination of Abernathy and Swanson teaches “The processor of claim 9” (see rejection of claim 9 above) “wherein the reservation station circuit sends the third mapping among the current instruction, the first physical register and the clear bit flag to an execution circuit of the processor.” (Abernathy [0066-0067 and 0082]:  wherein reservation station circuitry (combination of elements 9 and 10) sends the third mapping specifying the physical register specifier corresponding to the destination logical specifier, the first physical register in the mapping mapped to the source logical register specifier to an execution circuit (element 12)|Swanson [0011 and 0017]:  wherein clear bit flag is sent to execution circuit (element 102) (note combination of Abernathy and Swanson teaches reservation station circuit sending clear bit to an execution circuit))

	Claim 25 is similarly rejected on the same basis as claim 11 above as claim 25 is the method claim corresponding to the processor of claim 11.

	In regards to claim 12, the overall combination of Abernathy and Swanson teaches “The processor of claim 11” (see rejection of claim 11 above) “wherein when the clear bit flag of the first physical register of the current instruction is a first value, the execution circuit clears a plurality of higher-order bits of the first physical register corresponding to the source logical register of the current instruction and then executes the current instruction” (Swanson [0015, 0017-0019 and 0026]:  wherein a clear bit flag (Z-bit) of a physical register is in a set state (i.e. 1) the execution circuit clears (zeroes) a plurality of high-order bits (upper portion of bits) of the physical register (also see Fig. 2 for further clarity) (note:  combination with Abernathy teaches the physical register corresponding to the source logical register of the current instruction and executing the current instruction)) “and when the clear bit flag of the first physical register of the current instruction is a second value, the execution circuit executes the current instruction.” (Swanson [0015, 0017-0019 and 0026]: wherein the clear bit flag (Z-bit) is in a cleared state (i.e. 0) the physical register is used to execute the instruction using the entire register value (i.e. lower and higher order bits) (See Fig. 2) (note:  combination with Abernathy teaches the physical register corresponding to the source logical register of the current instruction and executing the current instruction))


	Claim 26 is similarly rejected on the same basis as claim 12 above as claim 26 is the method claim corresponding to the processor of claim 12.

18.	Claim(s) 13 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abernathy, Swanson and further in view of Vasekin.

	In regards to claim 13, the overall combination of Abernathy and Swanson teaches “The processor of claim 9” (see rejection of claim 9 above) “wherein when the current instruction does not comprise the move instruction and requires to replay or resent after the current instruction is executed” (Abernathy [0046, 0058 and 0082]:  wherein the current instruction is not a move instruction and may be a mispredicted branch instruction that causes a pipeline flush and requires a replay or to be resent through the pipeline) “provides the third mapping among the current instruction, the first physical register and the clear bit flag to the reservation station circuit.” (Abernathy [0058, 0066-0067, 0082 and 00093]: wherein the rename circuit (element 8) would provide a third mapping which maps the destination logical register to a physical register and a mapping that includes the first physical register mapped to a source logical register to reservation station (combination of elements 9 and 10) of the processor after a pipeline flush event because the rename circuit is used to restore the previous register mappings and cause execution to be restarted from a previous state.  Therefore all information would be sent through pipeline again via sending information to reservation station (See Fig. 1) (Note:  combination of Abernathy and Swanson of claim 9 includes details of sending the clear bit flag as well and therefore the combination of Abernathy and Swanson teaches the above limitation))
	The overall combination of Abernathy and Swanson does not teach “further comprising: a reorder buffer circuit, coupled to the renaming circuit”
nor “the reorder buffer circuit provides the third mapping among the current instruction, the first physical register and the clear bit flag to the reservation station circuit.”  Abernathy teaches an instruction such as a mispredicted branch causing instructions needing to be replayed and restoring a register renaming mapping to a previous state in order to send the data to a reservation station in order to resume processing.  
	Vasekin discloses further comprising: a reorder buffer circuit, coupled to the renaming circuit (See Fig. 1:  wherein reorder buffer (element 32) is coupled to rename circuitry (element 30)) the reorder buffer circuit provides renaming mappings to the reservation station circuit. ([0015 and 0034-0035]:   wherein reorder buffer circuitry restores mappings of rename circuit when misprediction occurs and therefore sends the mappings to the rename circuit which is used to send mappings to reservation station (element 28). Therefore, reorder buffer circuitry, indirectly, provides mappings to the reservation circuit (See Fig. 1 disclosure further clarity))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the out-of-order processor that uses a rename circuit in Abernathy to be coupled to a reorder buffer circuit to restore rename mappings upon a replay event (i.e. flush event) as taught in Vasekin.  It would have been obvious to one of ordinary skill in the art because using a reorder buffer in an out-of-order processor can be used to efficiently retire instructions in program order and provide efficient register rename recovery (Vasekin [0015 and 0017]).

	Claim 27 is similarly rejected on the same basis as claim 13 above as claim 27 is the method claim corresponding to the processor of claim 13.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith, PGPUB No. 2021/0303308 for teaching mapping a destination architectural register of a move instruction to a same physical register as the source logical register of the move instruction
Kadgi, PGPUB No. 2014/0310504 for teaching move elimination by using a renaming to execute a move instruction opposed to an execution circuit
Combs, PGPUB No. 2014/0189324 for teaching move instructions that are executed by mapping more than one logical register to the same physical register
Keller, PGPUB No. 2013/0275720 for teaching a zero cycle move operation by mapping source and destination logical registers to a same physical register
Fleischman, PGPUB No. 2012/0005459 for teaching executing a move operation by mapping source and destination logical registers to a same physical register

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183